Case 1:20-cv-04651-SDG Document 5-4 Filed 11/16/20 Page 1 of 2

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA

ATLANTA DIVISION
L. LIN WOOD, JR., )
)
Plaintiff, ) CIVIL ACTION FILE NO.
) 1:20-cv-04651-SDG
v. )
)

BRAD RAFFENSPERGER, in his official )
capacity as Secretary of State of the State )
of Georgia, REBECCA N. SULLIVAN, |)
in her official capacity as Vice Chair of
the Georgia State Election Board,
DAVID J. WORLEY, in his official
capacity as a Member of the Georgia
State Election Board, MATTHEW
MASHBURN, in his official capacity as
a Member of the Georgia State Election
Board, and ANH LE, in her official
capacity as a Member of the Georgia
State Election Board,

Defendants.

i ed

 

VERIFICATION
STATE OF GEORGIA
COUNTY OF _ FULTON
Personally appeared before me, an officer duly authorized by law to

administer oaths, L. Lin Wood, Jr., who after first being duly sworn, states that the

 
Case 1:20-cv-04651-SDG Document 5-4 Filed 11/16/20 Page 2 of 2

facts contained in the within and foregoing Verified Amended Complaint for

Declaratory and Injunctive Relief are true and correct.

 

L. Lin Wood, Jr.

Sworn to and subscribed before me
this _/ @_ day of November, 2020.

: Qerlelttig,,
Ke Aan ( Lr [<M eR BEA,

 

 

Notary Public = 7 — s oy “ne,
=f wm \ 3
* . * - < <= Qo s =
My Commission Expires: 2 a fuse } & =
Foy ABS

Qld ]Q0a) “14, Coin OS

 
